Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered January 18, 2006, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s contention that a gun should have been suppressed because he allegedly was subjected to an unreasonable search and detention is without merit (see People v Chestnut, 51 NY2d 14, 22-23 [1980], cert denied 449 US 1018 [1980]; People v Winchester, 14 AD3d 939, 940-941 [2005]; People v Bethea, 239 AD2d 510 [1997]; Matter of Anthony S., 181 AD2d 682 [1992]).
*489The defendant’s remaining contentions are without merit (see People v Smith, 4 AD3d 378, 379 [2004]; People v McClary, 197 AD2d 640, 641 [1993]; People v Foster, 118 AD2d 654 [1986]; People v Jones, 106 AD2d 585 [1984]). Mastro, J.P., Fisher, Carni and McCarthy, JJ., concur.